Name: Commission Regulation (EEC) No 711/84 of 19 March 1984 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: trade policy;  marketing;  processed agricultural produce;  foodstuff
 Date Published: nan

 No L 76/8 Official Journal of the European Communities 20 . 3 . 84 COMMISSION REGULATION (EEC) No 711/84 of 19 March 1984 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products , ice-cream and other foodstuffs Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 600/83 (2), and in particular Article 6(7) thereof, Whereas Article 1 7 (3) of Commission Regulation (EEC) No 262/79 (3), as last amended by Regulation (EEC) No 430/84 (4), states that if the quantity of butter available in a store is less than that specified in the tender, the contract shall be awarded for the quantity available only ; whereas, in order to allow tenderers to obtain the full amount of butter specified in their tenders, it should be made possible for the intervention agency, in agreement with the tenderer, to designate stores from which the quantity applied for will be made up ; whereas the Article in question should therefore be adjusted ; Article 1 The following subparagraph is hereby added to Article 17(3) of Regulation (EEC) No 262/79 : 'However, by way of derogation from Article 14 (2), the intervention agency may, in agreement with the tenderer, designate other stores from which the quantity specified in the tender is to be made up.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 March 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 163 , 22. 6 . 1983, p. 56 . 0 OJ No L 41 , 16 . 2 . 1979, p. 1 . (&lt;) OJ No L 51 . 22 . 2. 1984, p. 6 .